DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "essential" in claims 2-3 is a relative term which renders the claim indefinite.  The term "essential" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to which starting materials would be .

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim (WO 2015/077677) discloses acrylic modified alkyd resins [abstract], wherein Example 2 [Ex. 2; pg. 15, ln. 15 - pg. 17, ln. 14] prepares and alkyd polymer and an acrylic modified fatty acid polymer.  The alkyd polymer and acrylic modified fatty acid polymer were combined and reacted with Desmodur W (dicyclohexylmethane-4,4’-diisocayante [pg. 11, ln. 33-34]) [Ex. 2; pg. 15, ln. 15 - pg. 17, ln. 14].  Kim (WO ‘677) does not disclose the acrylic modified fatty acid polymer having an acid value of 50 to 300 mg KOH/g and an Mw of 1,000 to 50,000.  Kim (WO ‘677) does not disclose reacting the alkyd polymer and acrylic modified fatty acid polymer with a hydroxy group containing (meth)acrylate.
While Walus (US 4,273,690) discloses an alkyd-acrylic graft copolymer [abstract], wherein an alkyd resin is reacted in situ with 2-isocyanto ethyl methacrylate, methyl methacrylate, butyl methacrylate and methacrylic acid (to afford an alkyd resin grafted to the backbone of methyl methacrylate, butyl methacrylate and methacrylic acid by 2-isocyanto ethyl w of 1,000 to 50,000.
While Dean et al. (US 2004/0013895) discloses coating composition containing a polymer comprising an alkyd portion and a pendant free radical curable portion [abstract], wherein an acrylate functional oil prepared from isophorone diisocyante and 2-hydroxyethyl acrylate was reacted with an alkyd resin solution [Ex. 1; 0044-0048], Dean et al. (US ‘895) does not disclose an acrylic polymer having an acid value of 50 to 300 mg KOH/g and a Mw of 1,000 to 50,000.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767